  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )    CRIMINAL ACTION NO.
     v.                         )        1:05cr15-MHT
                                )            (WO)
MAX OTIS HINES                  )

                            ORDER

    In accordance with the habeas opinion and judgment

in Hines v. United States, 1:16cv511 (M.D. Ala. Sept.

30, 2019), copies of which have been filed in this

criminal   case   as   docket   numbers   88   and   89,   it   is

ORDERED as follows:

    (1) The judgment of conviction (doc. no. 73) in

this criminal case is vacated.

    (2) The clerk of the court is to make arrangements

for the appointment of counsel for defendant Max Otis

Hines.

    (3) Re-sentencing is set for November 6, 2019, at

10:00 a.m., in the Frank M. Johnson Jr. United States

Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery, Alabama.
     (4) By October 16, 2019, the Probation Department

is   to   file   a    comprehensive       report      as   to   (a)    how

defendant   Hines     is   doing   on     supervised       release;    (b)

whether he has had a mental-health evaluation and, if

so, what the results are; and (c) what his special

conditions of supervised release should be when he is

re-sentenced.

     (5) By October 23, 2019, the parties are to file

re-sentencing briefs.          By October 30, 2019, each party

is to file a response to the other's brief.                   The briefs

should    address    not   only    what    defendant       Hines's     new

incarceration       sentence    should     be   but    also     what   the

conditions of his supervised release should be in light

of his current circumstances.

     DONE, this the 30th day of September, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
